Unfortunately after a hearing in this matter certain facts essential to a determination of appellants’ claim have not been ascertained and on the record before us are not ascertainable. The matter must, therefore, be remitted to Special Term to trace the source of deposits made in the bank account at the time of and after the deposit of appellants’ funds and to identify the recipients of the subsequent withdrawals. Specific findings are required as to these items and a responsive determination of appellants’ claim should then be made by Special Term. Order unanimously modified and the matter remitted to Special Term for further proceedings in accordance with the above memorandum.' Settle order on notice. Present — Peck, P. J., Callahan, Breitel, Bastow and Bergan, JJ.